DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office Action is responsive to the Applicant’s Amendment filed on 8/22/2022. 
3.    Paragraphs [0077], [00169], [00170], and [00174] of the specification have been amended and included in the Amendment. Based on the amended paragraphs, the objection of the specification is withdrawn.
4.    Figures 14, 16, 18, 19, 22 and 23 of the specification have been amended and included in the Amendment. Based on the amended figures, the objections of the drawings are withdrawn.

Information Disclosure Statement
5.  The Information Disclosure Statement (IDS) submitted on 08/04/2022 has been considered by the examiner and made of record in the application file. 

Examiner's Amendment
6.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        The Applicant’s Response to Election/Restriction filed on 5/24/2022, in which the Applicant elected claims 1-8 of Group I, without traverse, and added new claims 34-41. Claims 9-33 of Groups II to VI hereby have been canceled accordingly and entered of record.
          The application has been amended as follows:
              In the claims: 
                  Claims 9-33: Canceled.

Allowable Subject Matter 
7.   Claims 1-8 and 34-41 are allowed.
8.  The following is a statement of reason for indication of allowable subject matter, as indicated in the previous Office Action (Quayle) dated 6/22/2022:   
         Regarding independent claims 1 and 34, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “an adjustable programming circuit for generating one of a plurality of different voltages to program a non-volatile memory cell to store one of a plurality of different voltages on a floating gate of the non-volatile memory cell for a neural network, comprising: an operational amplifier comprising a first input terminal, a second input terminal, and an output terminal, the first input terminal receiving a reference voltage; a first resistor coupled to the second input terminal of the operational amplifier; a second resistor coupled to the second input terminal of the operational amplifier and the output terminal of the operational amplifier; wherein one of the first resistor and the second resistor is a variable resistor; wherein the output terminal outputs a programming voltage that varies in response to a setting of the variable resistor to generate one of a plurality of different voltages”, and a combination of other limitations thereof as claimed in the claim. Claims 2-8 and 35-41 depend on claims 1 and 34, respectively.    
9.      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827